


Exhibit 10.42


GLOBAL EAGLE ENTERTAINMENT INC.
4553 GLENCOE AVENUE, SUITE 300
MARINA DEL REY, CA 90292




July 30, 2014




Wale Adepoju




Re: Offer of Employment


Dear Wale:
Global Eagle Entertainment Inc. (the “Company”) is pleased to offer you (“you”
or “Executive”) employment on the following terms:
1.    Position. Your title will be Executive Vice President and Chief Commercial
Officer reporting to the Chief Executive Officer of the Company. This is a
full-time position in the Company’s Marina Del Rey, CA location. By signing this
letter agreement (this “Agreement”), you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company.
2.    Period of Employment. Subject to Section 10 below, your employment with
the Company commenced as of May 1, 2014 (“Commencement Date”) and will
continuing until you resign from the Company or your employment with the Company
is terminated (the “Employment Period”).
3.    Cash Compensation. Effective as of the Commencement Date, the Company will
increase your current “base” salary to the rate of $400,000 per year, less
applicable withholdings and payroll taxes, payable in accordance with the
Company’s standard payroll schedule (the “Base Salary”). In addition to the Base
Salary, during the Employment Period, the Executive shall be entitled, upon
achieving individual and Company performance goals to be determined by the Board
of Directors of the Company (the “Board”) in its sole discretion, to an annual
bonus in an amount determined by the Board in its sole discretion. Executive’s
target bonus for each year shall equal 50% of the Executive’s Base Salary, and
will not exceed 100% of the Executive’s Base Salary. The Board shall determine
the objectives for each fiscal year within the first 30 days of such year or, in
the case of 2014, within 30 days of the date hereof. Such bonus, if any, shall
be paid to the Executive by March 15th of the year following the year in which
the bonus was earned. The Company reserves the right, but is not required, to
adopt a bonus plan, pursuant to the terms of which the above bonus is provided,
including a bonus plan that is intended to award performance-based compensation
that is exempt from the deduction limit under Section 162(m) of the Internal
Revenue Code (the “Code”).
4.    Equity Incentive. In connection with your employment with AIG AG, you were
previously granted a total of 500,000 options pursuant to the Incentive Stock
Option Agreement dated as of September 16, 2013 and that Stock Option Agreement
dated as of September 16, 2013 (the “Prior Grant Agreements”). You will be
granted options to purchase an additional 100,000 shares of the Company’s common
stock (the “Subsequent Grant”). The exercise price per share will be equal to
the fair market value per share on the date the option is granted. The options
are subject to the terms and conditions applicable to options granted under the
Company’s 2013 Equity Incentive Plan (the “Plan”). 25% of your option shares
pursuant to the Subsequent Grant will vest after 12 months of continuous service
from the Commencement Date, and the balance will vest in equal monthly
installments over the following 36 months of continuous service, as described in
the Plan; provided, that, in the event of a Change of Control (as defined



NY:1796264.1

--------------------------------------------------------------------------------




below) and the termination of your employment without Cause (as defined below)
within the twelve (12) month period following the Change of Control, all of your
unvested shares pursuant to the Prior Grant Agreements and the Subsequent Grant
will immediately vest. Any shares of Common Stock that you acquire through the
exercise of any vested options may be subject to certain repurchase rights of
the Company, as further set forth in the Plan.
5.    Severance Pay. If, during the Employment Period, your employment with the
Company is terminated by the Company with Cause, or if you resign for other than
Good Reason (as defined below), then you will only be entitled to receive your
base salary through the date of termination and will not be entitled to any
other salary, bonus, severance, compensation or benefits from the Company or
affiliates thereafter, other than those expressly required under applicable law
(such as the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). If your employment with the Company is terminated by the Company
without Cause or you die, become disabled or terminate employment for Good
Reason during the Employment Period, and, within twenty-one (21) days of your
termination you execute a general release in favor of the Company, its
subsidiaries and their affiliates in the form provided by the Company and such
release becomes effective and is not revoked, and you comply with the terms of
this Agreement, you will be entitled to receive your base salary and medical
benefits for a period equal to six (6) months after the date of termination. The
severance payments payable to you pursuant to this offer letter will be paid
over the six (6) months after the date of termination in accordance with the
Company’s normal payroll practices. For purposes of this offer letter, “Cause”
will mean (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, unethical business conduct, disloyalty, fraud or
breach of fiduciary duty, (ii) reporting to work under the influence of alcohol,
(iii) the use of illegal drugs (whether or not at the workplace) or other
conduct, even if not in conjunction with his duties hereunder, which could
reasonably be expected to, or which does, cause the Company or any of its
Subsidiaries material public disgrace, disrepute or economic harm, (iv) repeated
failure to perform duties as reasonably directed by the Board and/or the
Company’s principal executive officer, (v) gross negligence or willful
misconduct with respect to the Company or affiliates or in the performance of
your duties hereunder, (vi) obtaining any personal profit not thoroughly
disclosed to and approved by the Board in connection with any transaction
entered into by, or on behalf of, the Company, its subsidiaries or any of their
affiliates, or (vii) materially violating this Agreement or any of the terms of
the Company’s, its subsidiaries’ or any of their affiliates’ written rules or
policies provided to you which, if curable, is not cured to the Board’s
satisfaction within fifteen (15) days after written notice thereof to you. For
purposes of this Agreement, “Good Reason” shall mean (i) the Executive is
assigned duties materially inconsistent with the Executive’s position as set
forth in Section 1 of this Agreement, provided that any such assignment of
duties (x) shall only constitute “Good Reason” during the ninety (90) day period
following the date of such assignment (after which it shall be deemed waived by
the Executive if prior thereto the Executive has not exercised his right to
resign for “Good Reason”), (y) shall not constitute “Good Reason” when it is an
isolated action not taken in bad faith and that is remedied promptly after
written notice thereof by the Executive to the Company, and (z) shall not
constitute “Good Reason” if the Executive shall have consented to the
performance thereof or (ii) any breach of a material term of this Agreement by
the Company, which breach is not cured within thirty (30) days following written
notice to the Company of such breach, or (iii) the Company requiring the
Executive, without the Executive’s prior consent, to be permanently based at any
office located more than forty-five (45) miles from the Company’s headquarters,
excluding travel reasonably required in the performance of the Executive’s
duties hereunder and travel consistent with the Executive’s activities prior to
the Effective Date.
6.    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean (i) the consummation of a merger or consolidation of the Employer
with or into another entity or any other corporate reorganization, if persons
who were not the ultimate equity owners of the Employer immediately prior to
such merger, consolidation or other reorganization own immediately after such
merger, consolidation or other reorganization 50% or more of the voting power of
the outstanding securities of each of (A) the continuing or surviving entity and
(B) any direct or indirect parent corporations of such continuing or surviving
entity; or (ii) the sale, transfer or other disposition of all or substantially
all of the Employer’s assets; A transaction shall not constitute a Change in
Control if its principal purpose is to combine the entities comprising the
Employer, change the state of the Employer’s incorporation or to

Page 2 of 13
NY:1796264.1

--------------------------------------------------------------------------------




create a holding company that will be owned in substantially the same
proportions by the ultimate equity owners of the Employer’s securities
immediately before such transaction.
7.    Employee Benefits. You will be entitled to receive standard employee
benefits made available by the company to its employees to the full extent of
your eligibility. Details of these benefits will be provided to you under
separate cover. At present, the Company offers medical, dental, vision, and 401K
plans. The Company shall reimburse you for all reasonable business expenses
actually incurred or paid by you in the performance of your services on behalf
of the Company in accordance with the Company’s expense reimbursement policy.
Annual vacation days are not defined for senior executives within the Company.
Personal time away is important and can be taken at anytime with approval of
your direct manager. You will be entitled to the standard holidays normally
observed by the Company during the year.
8.    Expense Reimbursement. In accordance with Employer’s travel and expense
reimbursement policies, Employer shall reimburse Employee for all business
travel. Employer will also reimburse other out-of-pocket expenses reasonably
incurred by Employee in the performance of his services hereunder during the
term of Employee’s employment. All reimbursable expenses shall be appropriately
documented in reasonable detail by Employee upon submission of any request for
reimbursement, and in a format and manner consistent with the Company’s expense
reporting policies and procedures, as well as applicable federal and state tax
record-keeping requirements. You will continue to receive the previously agreed
upon monthly housing cost reimbursement and car allowance until September 30th,
2014. In addition, upon termination of your employment, the Company will
reimburse you for reasonable costs in connection with relocating you and your
family and your personal belongings to England, up to a cap of $50,000.
9.    Proprietary Information and Inventions Agreement. As a condition of your
employment with the Company, please sign the Company’s Proprietary Information
and Inventions Agreement, a copy of which is attached hereto as Attachment A.
10.    Employment Relationship. Your employment with the Company will be “at
will,” meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without cause. Any contrary representations
that may have been made to you are superseded by this letter agreement. This is
the full and complete agreement between you and the Company on this term.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company (other than
you).
11.    Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Chief Executive Officer. While
you render services to the Company, you also will not assist any person or
entity in competing with the Company, in preparing to compete with the Company
or in hiring any employees or consultants of the Company.
12.    Special Tax Payment. Solely with respect option shares granted pursuant
to the Incentive Stock Option Agreement dated as of September 16, 2013 described
in Section 4 above and that first become exercisable in 2014 and do not qualify
as incentive stock options under the Code (the “Target Shares”), the Company
will make a lump sum cash payment to Executive in the amount of the Excess
Income Tax due from Executive upon the exercise and sale of such Target Shares;
provided, that, the foregoing shall not apply in any circumstance where the
remaining shares of Executive’s Incentive Stock Option Agreement do not qualify
as incentive stock options at the time of the exercise of the Target Shares. For
purposes of the Agreement, “Excess Income Tax” shall mean the differential
between the ordinary income tax rate applicable to Executive under the Code and
applicable state law and the capital gains tax rate applicable to Executive
under the Code and applicable state law.

Page 3 of 13
NY:1796264.1

--------------------------------------------------------------------------------




13.    Section 409A.
A.    Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined below) or other severance benefits
that are exempt from Section 409A (as defined below) pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will become payable under this Agreement until
you have a “separation from service” within the meaning of Section 409A of the
Code, and any proposed or final regulations and guidance promulgated thereunder
(“Section 409A”). Further, if you are a “specified employee” within the meaning
of Section 409A at the time of your separation from service (other than due to
death), and the severance payable to you, if any, pursuant to this Agreement,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”), such Deferred Compensation
Separation Benefits that are otherwise payable within the first six (6) months
following your separation from service will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of your separation from service. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if you die following your termination but prior to the six (6)
month anniversary of your separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of your death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
B.    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of Section 13(A) above. Any severance payment that
entitles you to taxable reimbursements or taxable in-kind benefits covered by
Section 1.409A-1(b)(8)(v) shall not constitute a Deferred Compensation
Separation Benefit.
C.    Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined herein) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 12(A) above.
D.    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and you
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to you under Section 409A.
E.    Any Deferred Compensation Separation Benefits will not commence until (x)
the sixtieth (60th) day following your separation from service, or (y) if later,
such time as required by Section 13(A). Except as required by Section 13(A), any
installment payments that would have been made to you during the sixty (60) day
period immediately following your separation from service but for the sixtieth
(60th) day payment requirement of the preceding sentence will be paid to you on
the sixtieth (60th) day following your separation from service and the remaining
payments shall be made as provided in this Agreement. In no event will you have
discretion to determine the taxable year of payment of any Deferred Compensation
Separation Benefits.
F.    Each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of Section 409A. Any
reimbursements or in-kind benefits provided under this Agreement that are
subject to Section 409A shall be made or provided in compliance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the

Page 4 of 13
NY:1796264.1

--------------------------------------------------------------------------------




period of time specified in the Agreement, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits provided, in
any other calendar year, (iii) the reimbursement of an eligible expense will be
made no later than the last day of the calendar year following the year in which
the expense is incurred, and (iv) the right to reimbursement or in- kind
benefits is not subject to liquidation or exchange for another benefit.
Notwithstanding anything to the contrary in the Agreement, Company shall not
make any deductions for money or property that you owe to the Company, or offset
or otherwise reduce any sums that may be due or become payable to or for your
account, from amounts due to you. Your right to any compensation shall not be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, garnishment by creditors or borrowing.
G.    The parties intend that any compensation, benefits and other amounts
payable or provided to you set forth in this letter be exempt to the maximum
extent possible from Section 409A of the Internal Revenue Code of 1986, as
amended.
14.    Withholding/280G. The Company and its subsidiaries will be entitled to
deduct or withhold from any amounts owing to the Executive any federal, state,
local or foreign withholding taxes, excise taxes, or employment taxes (“Taxes”)
imposed with respect to the Executive’s compensation or other payments from the
Company or any of its subsidiaries or the Executive’s ownership interest in the
Company or any of its Subsidiaries or its parent (including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity). In the event the Company or any of its
subsidiaries does not make such deductions or withholdings, the Executive will
indemnify and hold harmless the Company and its Subsidiaries for any amounts
paid to Executive with respect to any such Taxes (but not including any
penalties or interest due thereon, all of which shall be the responsibility of
the Company). Notwithstanding any provision of this Agreement or any plan to the
contrary, if all or any portion of the payments or benefits received or realized
by Executive pursuant to this Agreement either alone or together with other
payments or benefits that Executive receives or realizes or is then entitled to
receive or realize from the Company or any of its Subsidiaries or its parent
would constitute an “excess parachute payment” within the meaning of Section
280G of the Code and/or any corresponding and applicable state law provision,
the payments or benefits provided to Executive under this Agreement will be
reduced by reducing the amount of payments or benefits payable to Executive to
the extent necessary so that no portion of Executive’s payments or benefits will
be subject to the excise tax imposed by Section 4999 of the Code and any
corresponding and/or applicable state law provision. In the event such a
reduction in payments or benefits is required, the reduction shall be applied in
a manner to minimize the total payments and benefits reduced by first reducing
payments and benefits a greater percentage of which are treated as parachute
payments. Notwithstanding the foregoing, a reduction will be made under the
previous sentence only if, by reason of that reduction, Executive’s net after
tax benefit exceeds the net after tax benefit he or she would realize if the
reduction were not made. For purposes of this paragraph, “net after tax benefit”
means the sum of (i) the total payments or benefits received or realized by
Executive pursuant to this Agreement all or a portion of which would constitute
a “parachute payment” within the meaning of Section 280G of the Code and any
corresponding and applicable state law provision, plus (ii) all other payments
or benefits that Executive receives or realizes or is then entitled to receive
or realize from the Company and any of its Subsidiaries all or a portion of
which would constitute a “parachute payment” within the meaning of Section 280G
of the Code and any corresponding and applicable state law provision, less (iii)
the amount of FICA taxes and federal or state income taxes payable with respect
to the payments or benefits described in (i) and (ii) above calculated at the
maximum marginal individual income tax rate (without considering deductibility
of state tax for federal tax purposes) for each year in which payments or
benefits are realized by Executive (based upon the rate in effect for that year
as set forth in the Code at the time of the first receipt or realization of the
foregoing), less (iv) the amount of excise taxes imposed with respect to the
payments or benefits described in (i) and (ii) above by Section 4999 of the Code
and any corresponding and applicable state law provision.
15.    Entire Agreement. This letter agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company with respect to your employment by the Company or
any of its affiliates, except for any agreements related to previously issued
equity incentive compensation. For the avoidance of doubt, this Agreement
supersedes any agreement regarding employment

Page 5 of 13
NY:1796264.1

--------------------------------------------------------------------------------




Executive had with Advanced Inflight Alliance AG or any of its subsidiaries or
affiliates and Executive renounces any right to receive any further compensation
or benefits pursuant to such agreements, except for reimbursement of as yet
unpaid expenses.
* * * * *
You may indicate your agreement with these terms and accept this offer by
signing and dating both the enclosed duplicate original of this letter agreement
and the enclosed Proprietary Information and Inventions Agreement and returning
them to the undersigned. Your employment is also contingent upon your starting
work with the Company on or before the Commencement Date.
 
Very truly yours,
 
GLOBAL EAGLE ENTERTAINMENT, INC.
 
By:
/s/ David M. Davis
 
Printed Name:
/s/ David M. Davis
 
Title:
Chief Financial Officer
 
I have read and accept this employment offer:
 
/s/ Wale Adepoju
Signature of Wale Adepoju
 
Dated: August, 6, 2014





Attachment


Attachment A: Confidentiality, Proprietary Information and Invention Assignment

Page 6 of 13
NY:1796264.1

--------------------------------------------------------------------------------




ATTACHMENT A
GLOBAL EAGLE ENTERTAINMENT INC.
EMPLOYEE STATEMENT & AGREEMENTS REGARDING
CONFIDENTIALITY, PROPRIETARY INFORMATION
AND INVENTION ASSIGNMENT
In consideration of and as a condition of my employment and continued employment
with Global Eagle Entertainment Inc., its subsidiaries, affiliates, successors
or assigns (together “Global Eagle”), and my receipt of the salary and other
compensation to be paid to me by Global Eagle, I, the undersigned employee, do
hereby agree to the following (this “Agreement”):
1. PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS
Global Eagle is an electronics, entertainment and services firm engaged in the
research, development, manufacturing, sale, support and provision of electronic
and communication systems, entertainment content, content logistics and
processing, and components and materials for providing broadband internet, video
and voice services on aircraft (the “Business of Global Eagle”).
The success of Global Eagle depends, among other things, upon strictly
maintaining confidential and secret information relating to its trade secrets,
technology, accounting, costs, research, development, sales, manufacturing,
methods, production, testing, implementation, marketing, financial information,
financial results, products, customers, suppliers, staffing levels, employees,
shareholders, officers and other information peculiarly within the knowledge of
and relating to the Business of Global Eagle, and to which employees may acquire
knowledge or have access to during the course of their employment by Global
Eagle. All such information is hereinafter collectively referred to as
“Proprietary Information.” Proprietary Information shall be broadly defined. It
includes all information, data, trade secrets or know- how that has or could
have commercial value or other utility in the Business of Global Eagle or in
which it contemplates engaging. Proprietary Information also includes all
information the unauthorized disclosure of which is or could be detrimental to
the interests of Global Eagle, whether or not such information is identified as
confidential or proprietary information by Global Eagle.
Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with Global Eagle or (ii) is or
becomes publicly known from another source that is under no obligation of
confidentiality to Global Eagle without fault on my part. I do not know any
information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.
The success of Global Eagle also depends upon the timely disclosure of
inventions made by Global Eagle employees in the course of their employment and,
in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.
In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:
A.
PREVIOUS EMPLOYMENT

I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former

Page 7 of 13
NY:1796264.1

--------------------------------------------------------------------------------




employer(s), if any. I agree to read my agreement(s), if any, with my former
employers(s) with respect to proprietary information and to abide by all the
terms and conditions set forth therein.
B.
PROPRIETARY INFORMATION

Proprietary Information of Global Eagle. Neither during my employment by Global
Eagle nor thereafter shall I, directly or indirectly, use for myself or another,
or disclose to another, any Proprietary Information (whether acquired, learned,
obtained or developed by me alone or in conjunction with others) of Global
Eagle, except as such disclosure or use is (i) required in connection with my
employment with Global Eagle, (ii) consented to in writing by Global Eagle or
(iii) legally required to be disclosed pursuant to a subpoena or court order,
and in the case of (iii), disclosure may only be made after I have informed
Global Eagle of such requirement and assisted Global Eagle in taking reasonable
steps to seek a protective order or other appropriate action. I agree not to
remove any materials relating to the work performed at Global Eagle without the
prior written permission of the Board of Directors of Global Eagle. Upon request
by Global Eagle at any time, including the event of my termination of employment
with Global Eagle, I shall promptly deliver to Global Eagle, without retaining
any copies, notes or excerpts thereof, all memoranda, journals, notebooks,
diaries, notes, records, plats, sketches, plans, specifications, or other
documents (including documents on electronic media) relating directly or
indirectly to any Proprietary Information made or compiled by or delivered or
made available to or otherwise obtained by me. Each of the foregoing obligations
shall apply with respect to Proprietary Information of customers, contractors
and others with whom Global Eagle has a business relationship, learned or
acquired by me during the course of my employment by Global Eagle. The
provisions of this section shall continue in full force and effect after my
termination of employment for whatever reason.
C.
COPYRIGHT & MASK WORKS

All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business of Global Eagle, and which are not expressly
released by Global Eagle in writing, shall be deemed as a work for hire and
shall be the sole and exclusive property of Global Eagle, its successors,
assigns or other legal representatives.
D.
INVENTIONS

With the exception of “EXEMPT” inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment by Global Eagle
(hereinafter referred to as “Global Eagle Inventions”) shall be the sole and
exclusive property of Global Eagle, its successors, assigns, designees, or other
legal representatives (“Global Eagle Representatives”) and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to Global Eagle all of
my right, title and interest in such Global Eagle Inventions.
I agree to keep and maintain adequate and current written records of all Global
Eagle Inventions and their development that I make (solely or jointly with
others) during the period of employment. These records will be in the form of
notes, sketches, drawings, and any other format that may be specified by Global
Eagle. The records will be available to and remain the sole property of Global
Eagle at all times.

Page 8 of 13
NY:1796264.1

--------------------------------------------------------------------------------




I shall, without further compensation or consideration, but at no expense to me:
(a)
Communicate to Global Eagle any facts known by me respecting said Global Eagle
Inventions;

(b)
do all lawful acts, including the execution and delivery of all papers and
proper oaths and the giving of testimony deemed necessary or desirable by Global
Eagle or Global Eagle Representatives, with regard to said Global Eagle
Inventions, for protecting, obtaining, securing rights in, maintaining and
enforcing any and all copyrights, patents, mask work rights or other
intellectual property rights in the United States and throughout the world for
said Global Eagle Inventions, and for perfecting, affirming, recording and
maintaining in Global Eagle and Global Eagle Representatives sole and exclusive
right, title and interest in and to the Global Eagle Inventions, and any
copyrights, Patents, mask work rights or other intellectual property rights
relating thereto; and

(c)
generally cooperate to the fullest extent in all matters pertaining to said
Global Eagle Inventions, original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, any and all applications,
specifications, oaths, assignments and all other instruments which Global Eagle
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to Global Eagle, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Global Eagle
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto.

An “EXEMPT” invention is one which:
(a)
was developed entirely on my own time without using Global Eagle equipment,
supplies, facilities, or trade secret information;

(b)
does not relate at the time of conception or reduction to practice of the
invention to Global Eagle business, or to its actual or demonstrably anticipated
research or development; and

(c)
does not result from any work performed by me for Global Eagle.

Inventions which I consider to be “EXEMPT” but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.
I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If Global
Eagle is unable because of my mental or physical incapacity or for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Global
Eagle Inventions or original works of authorship assigned to Global Eagle as
above, then I hereby irrevocably designate and appoint Global Eagle and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of
letters, patents or copyright registrations thereon with the same legal force
and effect as if executed by me.
Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Agreement.

Page 9 of 13
NY:1796264.1

--------------------------------------------------------------------------------




NOTICE UNDER SECTION 2872
This Agreement has been drafted to be in conformance with Section 2870 of
Article 3.5 (INVENTIONS MADE BY EMPLOYEE) of the Labor Code of the State of
California as amended 1991 and, as required by Section 2872, notification is
hereby given that this Employment Agreement does not apply to an invention which
qualifies as an “EXEMPT” invention under the provisions of Section 2870. Global
Eagle reserves the right to modify Provision D to conform to applicable state or
federal law. Please note that your obligations under this Agreement may change
pursuant to changes in the law of the State of California. California Labor Code
Section 2870 reads as follows:
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.
2. NON-COMPETITION AND NON-SOLICITATION
I acknowledge and agree that Global Eagle is entitled to protect its legitimate
business interests and investments and prevent me from using my knowledge of its
trade secrets and Proprietary Information to the detriment of Global Eagle. I
also acknowledge that the nature of the business of Global Eagle is such that
the on-going relationship among Global Eagle and its employees, clients and
customers is material and has a significant effect on the ability of Global
Eagle to obtain business. In view of the foregoing and in consideration of my
employment by Global Eagle and as further condition thereof, I agree as follows:
A.
NON-COMPETITION

During the period of my employment, I will use my best efforts, skill and
judgment to promote and advance Global Eagle’s business interests and refrain
from competing, directly or indirectly, with Global Eagle.
B.
NON-SOLICITATION

During the period of my employment and for one (1) year thereafter (the
“Restricted Period”), I will not, without Global Eagle’s prior written consent,
directly or indirectly, induce, knowingly solicit or encourage to leave the
employment of Global Eagle, any employee of Global Eagle.
I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect Global Eagle’s legitimate business interests and
to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Agreement, whether because the time
limit is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of business or otherwise) than
is necessary to protect the business of Global Eagle, it is expressly understood
and agreed between the parties hereto that this Agreement is deemed modified to
the extent necessary to permit this Agreement to be enforced in any such
proceedings.
3. ARBITRATION
Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or otherwise arising between the parties hereto shall,
in lieu of a jury or other civil trial, be settled by final and binding
arbitration

Page 10 of 13
NY:1796264.1

--------------------------------------------------------------------------------




before a single arbitrator in Los Angeles, California, in accordance with
then-current rules of the American Arbitration Association applicable to
employment disputes. This agreement to arbitrate includes all claims whether
arising in tort or contract and whether arising under statute or common law
including, but not limited to, any claim of breach of contract, discrimination
or harassment of any kind. The obligation to arbitrate such claims shall
continue forever, and the arbitrator shall have jurisdiction to determine the
arbitrability of any claim. The arbitrator shall have the authority to award any
and all damages otherwise recoverable in a court of law. The arbitrator shall
not have the authority to add to, subtract from or modify any of the terms of
this Agreement. Judgment on any award rendered by the arbitrator may be entered
and enforced by any court having jurisdiction thereof. Global Eagle shall be
solely responsible for all costs of the arbitration other than the amount of the
then-current filing fee charged by the Superior Court of the State of California
for filing a complaint. That amount of that filing fee shall be borne by me and
applied to any fee that the arbitrator shall impose. Each party shall be
responsible for paying its own other costs for the arbitration process,
including attorneys’ fees, witness fees, transcript costs, lodging and travel
expenses, expert witness fees, and online research charges, subject to the last
sentence of this provision. I shall not be required to pay any type or amount of
expense if such requirement would invalidate this agreement or would otherwise
be contrary to the law as it exists at the time of the arbitration. The
prevailing party in any arbitration shall be entitled to recover its reasonable
attorney’s fees and costs, where authorized by contract or statute.
4. EQUITABLE RELIEF
I expressly agree and understand that in the event that I breach this Agreement
it will result in irreparable harm to Global Eagle, and that the damages flowing
from such breach cannot be adequately measured in monetary terms. I further
expressly acknowledge that the remedy at law for any such breach of this
Agreement will be inadequate. Accordingly, it is agreed that Global Eagle shall
be entitled, among other remedies, to immediate equitable relief, from a court
having jurisdiction over the matter including a temporary restraining order,
preliminary injunction and permanent injunction for any such breach or
threatened breach. The party prevailing in any such action or proceeding shall
be paid all reasonable attorneys’ fees by the other party as well as costs.
5. GENERAL PROVISIONS
A.
This Agreement will be governed by the laws of the State of California.

B.
This Agreement and the offer letter to which it is appended sets forth the
entire agreement and understanding between Global Eagle and me relating to the
subject matter herein and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver or any rights
under this Agreement, will be effective unless in writing signed by the party to
be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

C.
Nothing contained herein shall be construed to require the commission of any act
contrary to law. Should there be any conflict between any provisions hereof and
any present or future statute, law, ordinance, regulation, or other
pronouncement having the force of law, the latter shall prevail, but the
provision of this Agreement affected thereby shall be curtailed and limited only
to the extent necessary to bring it within the requirement of the law, and the
remaining provisions of this Agreement shall remain in full force and effect.

D.
This Agreement may not be assigned by me without the prior written consent of
Global Eagle. Subject to the foregoing sentence, this Agreement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of Global Eagle, its successors, and its assigns.


Page 11 of 13
NY:1796264.1

--------------------------------------------------------------------------------




E.
The provisions of this Agreement are severable, and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions or parts thereof shall nevertheless be
binding and enforceable. In the event that any provision of this Agreement is
deemed unenforceable, Global Eagle and I agree that a court or an arbitrator
chosen pursuant to the terms hereof shall reform such provision to the extent
necessary to cause it to be enforceable to the maximum extent permitted by law.
Global Eagle and I agree that each desires the court or arbitrator to reform
such provision, and therefore agree that the court or arbitrator will have
jurisdiction to do so and that each will abide by the determination of the court
or arbitrator.

I have had the opportunity to review this Agreement at my leisure and have had
the opportunity to ask questions regarding the nature of my employment with
Global Eagle I have also been advised that I would be given the opportunity to
allow my legal counsel to assist me in the review of this Agreement prior to my
execution of this Agreement. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by Global Eagle. I have not
entered into, and I agree I will not enter into any oral or written agreements
in conflict herewith.
[signature page follows]

Page 12 of 13
NY:1796264.1

--------------------------------------------------------------------------------




I have read, and I understand and agree to comply with all conditions above
without any reservation whatsoever.




Signature: /s/ Wale Adepoju
Date:
August 6, 2014
 
 
 
Print Employee Name: Wale Adepoju
 
 
 
 
 
 
 
 
Global Eagle Entertainment Inc.
 
 
 
 
 
By:  /s/ David M. Davis
 
 
 
 
 
Name: David M. Davis
 
 
 
 
 
Title: Chief Financial Officer
 
 




Page 13 of 13
NY:1796264.1